               Case 1:18-cv-01083-LY Document 1 Filed 12/13/18 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 CARTER C. CASPER,
                                                         CIVIL ACTION
       Plaintiff,

 v.                                                      COMPLAINT 1:18-cv-01083

 DIRECT RECOVERY SERVICES, LLC,
                                                         JURY TRIAL DEMANDED
       Defendant.

                                            COMPLAINT

          NOW COMES Carter C. Casper (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd., complaining of the Defendant, Direct Recovery Services, LLC, (“Defendant,” or

“DRS”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas, Plaintiff resides in the Western District of Texas, and Defendant

maintains significant business contacts in the Western District of Texas.

                                               PARTIES

      4. Plaintiff is a natural person over 18-years-of-age and is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).


                                                   1
               Case 1:18-cv-01083-LY Document 1 Filed 12/13/18 Page 2 of 6



      5. Defendant is debt collector that holds itself out as “a member of the collection and

receivables management industry.”1 Defendant is a limited liability company organized under the

laws of the state of Minnesota with its principal place of business located at 115 Waterfront Drive,

Two Harbors, Minnesota.

                                   FACTS SUPPORTING CAUSE OF ACTION

      6. Before May 2018, Plaintiff defaulted on a payday loan (“subject debt”).

      7. Subsequently, Defendant acquired the subject debt while it was in default for the principle

purpose of collecting the subject debt.

      8. On or around May 2018, Defendant contacted Plaintiff’s father about the subject debt,

disclosed private information to Plaintiff’s father, and attempted to collect the subject debt from

Plaintiff’s father.

      9. Shortly thereafter, Defendant again attempted to contact Plaintiff’s father.

      10. Defendant left Plaintiff’s father a voicemail offering to accept a lesser amount in order to

consider the subject debt paid off.

      11. Plaintiff, enraged that Defendant had disclosed sensitive information to his father and

attempted to coerce his father into paying of the subject debt, called Defendant and spoke with a

manager.

      12. During this conversation, the manager apologized to Plaintiff for the representatives

behavior, saying it was a slow week and that the representative didn’t know what he was doing.

      13. The phone number Defendant used to make these calls to Plaintiff’s father was (612) XXX-

7119.




1
    http://www.directrecoveryservices.com/about.html

                                                       2
            Case 1:18-cv-01083-LY Document 1 Filed 12/13/18 Page 3 of 6



                                                DAMAGES

   14. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

   15. Plaintiff suffered from emotional distress and mental anguish due to Defendant’s unlawful

attempts to collect the subject debt as Defendant disclosed sensitive information to his father.

   16. Concerned about the violations of his rights and invasion of his privacy, Plaintiff sought

the assistance of counsel to permanently cease Defendant’s collection efforts, incurring costs and

expenses meeting with her attorneys.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   17. Plaintiff restates and realleges paragraphs 1 through 16 as though fully set forth herein.

   18. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   19. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   20. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of debts and uses the mail and/or the telephones to

collect delinquent medical accounts allegedly owed to a third party.

   21. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   22. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   23. Defendant’s communications to Plaintiff’s father were made in connection with the

collection of the subject debt.




                                                  3
            Case 1:18-cv-01083-LY Document 1 Filed 12/13/18 Page 4 of 6



    24. Defendant violated 15 U.S.C. §§1692b(2), b(3), c(b), e, e(10), f, and f(1) through its

unlawful debt collection practices.

           a. Violations of FDCPA § 1692b

    25. Defendant violated §1692b(2) by contacting Plaintiff’s father and attempting to collect

Plaintiff’s debt from him. Furthermore, Defendant left a voicemail on Plaintiff’s father’s phone

attempting to negotiate a lower payment amount for the subject debt.

    26. Defendant violated §1692b(3) by contacting Plaintiff’s father on two separate occasions,

without Plaintiff’s father or Plaintiff requesting Defendant do so. Defendant called Plaintiff’s

father and disclosed Plaintiff’s private information and attempted to collect the debt from him. At

no point did Plaintiff’s father invite another call. Still, Defendant attempted to contact Plaintiff’s

father another time, and when Plaintiff’s father did not answer, Defendant left a voicemail

attempting to negotiate a settlement for the subject debt.

           b. Violations of FDCPA § 1692c

    27. Defendant violated §1692c(b) when it communicated with Plaintiffs father and attempted

to collect the subject debt. Defendant called Plaintiff’s father and attempted to collect the debt

from him. It also disclosed Plaintiff’s private information. Furthermore, defendant left a voicemail

on Plaintiff’s father’s phone attempting to negotiate a settlement for the subject debt.

          c. Violations of FDCPA § 1692e

    28. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the alleged debt. Defendant repeatedly contacted the wrong party seeking to

collect upon a debt. Defendant even attempted to negotiate a settlement amount for the subject

debt with Plaintiff’s father.




                                                  4
           Case 1:18-cv-01083-LY Document 1 Filed 12/13/18 Page 5 of 6



         d. Violations of FDCPA § 1692f

   29. Defendant violated §1692f and f(1) when it unfairly and unconscionably attempted to

collect on a debt by calling Plaintiff’s father knowing that the debt was not his. By doing this,

Defendant attempted to browbeat Plaintiff into making a payment by maliciously attempting to

embarrass him through the disclosure of private information to Plaintiff’s father. Placing multiple

phone calls to Plaintiff’s father, and disclosing private information, is unfair and unconscionable

behavior. These means employed by Defendant only served to worry and confuse Plaintiff.

   30. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through unconscionable methods such as contacting Plaintiff’s father.

   31. Upon information and belief, Defendant systematically places calls to consumer’s family

members in an effort to embarrass and browbeat consumers into making a payment.

   32. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff CARTER C. CASPER respectfully requests that this Honorable Court:
  a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
   b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
       the underlying FDCPA violations;
   c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k; and
   d. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.




                                                5
          Case 1:18-cv-01083-LY Document 1 Filed 12/13/18 Page 6 of 6



Dated: December 13, 2018                   Respectfully Submitted,

                                           /s/ Alexander J. Taylor
                                           /s/ Marwan R. Daher
                                           /s/ Omar T. Sulaiman
                                           Alexander J. Taylor, Esq.
                                           Marwan R. Daher, Esq.
                                           Omar T. Sulaiman, Esq.
                                           Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd
                                           2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148
                                           Telephone: (630) 575-8181
                                           ataylor@sulaimanlaw.com
                                           mdaher@sulaimanlaw.com
                                           osulaiman@sulaimanlaw.com




                                       6
